Opinion issued November 22, 2016




                                     In The

                               Court of Appeals
                                    For The

                            First District of Texas
                             ————————————
                               NO. 01-16-00364-CV
                             ———————————
                        ELDA LUMBRERAS, Appellant
                                       V.
                       ALLY FINANCIAL INC, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1045333


                            MEMORANDUM OPINION

      Appellant Elda Lumbreras filed a notice of appeal on May 3, 2016, stating

that she desired to appeal a judgment signed on December 11, 2015. Appellant filed

a motion for new trial on January 11, 2016. Because the notice of appeal was not

timely filed, we dismiss.
      As a general rule, a notice of appeal is due within thirty days after the signing

of the judgment. See TEX. R. APP. P. 26.1. The deadline is extended to ninety days

after the judgment is signed if a party files a timely post-judgment motion under

Rule 329b, or in some cases, a request for findings of fact and conclusions of law.

See id.; TEX. R. CIV. P. 329b(a), (g).

      Appellant’s notice of appeal is untimely. The motion for new trial extended

the deadline for filing the notice of appeal to March 11, 2016. The notice of appeal

filed on May 3, 2016 was more than 140 days after the date of judgment and more

than 50 days after the deadline for filing the notice of appeal. Without a timely filed

notice of appeal, this court lacks jurisdiction. See TEX. R. APP. P. 25.1. We notified

appellant of our intent to dismiss and allowed an opportunity to respond, but

appellant filed no response. See TEX. R. APP. P. 42.3.

      Because we have no jurisdiction, we dismiss this appeal. * TEX. R. APP. P.

42.3(a); 43.2(f). Any pending motions are dismissed as moot.

                                   PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.




*
      The appeal in cause number 01-16-00235-CV of the February 9, 2016 order
      dismissing the bill of review is unaffected by this opinion and judgment and
      remains pending.
                                          2